DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7 February 2020, 9 March 2020, 19 August 2020, 25 September 2020, 5 April 2021, and 12 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the electrical load and the electrical assembly; the electrical load and the ECU; and the sensor and the ECU.
Regarding Claims 2-11, they depend from Claim 1 and are also rejected for the reasons stated above.

Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2, 5, and 10, the phrase "partially engaged" and “partially in a wall” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 6, the phrase "substantially vertical" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 2-11, they depend from Claim 1 and are also rejected for the reasons stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. US 2005/0150705, in view of Djelassi et al. US 2016/0226236.
Regarding Claims 1 and 12, Vincent teaches an electrical assembly, comprising: 
a track assembly (track units 2, 3, 4, or 5, figs. 1 and 3); 
a support assembly (foot of seat 33, fig. 2) configured for selective connection with the track assembly; 
an electronic control unit (ECU) (control unit 6, figs. 1 and 3) connected to the track assembly and configured to provide power from a power source (power input 40, fig. 3) to the track assembly; and 
Vincent is silent wherein the ECU has a first mode in which the ECU provides power in a first voltage range to the track assembly; the ECU has a second mode in which the ECU provides power in a second voltage range to the track assembly; and the ECU is configured to switch between the first mode and the second mode according to information regarding the support assembly.
Djelassi teaches wherein the ECU (controller 4 with power switching device 6, fig. 1) has a first mode in which the ECU provides power in a first voltage range to the track assembly; the ECU has a second mode in which the ECU provides power in a second voltage range to the track assembly (power switching device 6 may be configured to operate in a plurality of operating modes. For instance, power switching device 6 may operate in a full-power operating mode, a low-power operating mode, refer to [0034]); and 
the ECU is configured to switch between the first mode and the second mode according to information regarding the support assembly (If connector 14B has not received the signal that indicates the request that power switching device 6 transition into the low-power operating mode ("No" branch of 304), power management module 30 may cause power switching device 6 to continue to operate in the full-power mode (302). If connector 14B has received the signal that indicates the request that power switching device 6 transition into the low-power operating mode ("Yes" branch of 304), event detection module 32 may determine whether one or more events have occurred step 306, fig. 3 and refer to [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Djelassi with the electrical assembly of Vincent in order provide additional control to the power levels in the assembly. 
Regarding Claim 2, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches including an additional ECU connected to said track assembly; wherein the additional ECU is configured to communicate with at least one of the ECU and the sensor; and the additional ECU is configured to supply a reduced voltage if the status of the connection system is partially engaged (refer to [0043] and [0049] of Vincent).
Regarding Claims 3 and 13-16, the combination of Vincent and Djelassi teaches all of the limitations of Claims 2 and 12, however is silent wherein the reduced voltage is about 5 V or less; wherein the first voltage range includes voltages of at least about 12 V; wherein the first voltage range includes voltages of at least about 36 V; wherein the second voltage range includes voltages of about 8 V or less; or  wherein the second voltage range includes voltages of about 5 V.
It would have been an obvious matter of design choice to use wherein the reduced voltage is about 5 V or less; wherein the first voltage range includes voltages of at least about 12 V; wherein the first voltage range includes voltages of at least about 36 V; wherein the second voltage range includes voltages of about 8 V or less; or  wherein the second voltage range includes voltages of about 5 V, since applicant has not disclosed that the reduced voltage of about 5 V or less; the first voltage range includes voltages of at least about 12 V; the first voltage range includes voltages of at least about 36 V; the second voltage range includes voltages of about 8 V or less; or  the second voltage range includes voltages of about 5 V solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a variety of ranges of voltages.
Regarding Claim 4, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches including one or more additional electrical loads; wherein the electrical load is a motor and at least one of the one or more additional electrical loads includes a heater (refer to [0034] of Vincent).
Regarding Claim 5, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches wherein the ECU includes a high-current mode and a low-current mode; and the ECU is configured to switch from the high-current mode to the low-current mode if the status of the connection system is partially engaged (refer to [0034] and [0047] of Djelassi).
Regarding Claim 6, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches wherein the electrical contact is configured to rotate about a substantially vertical axis (fig. 2 of Vincent).
Regarding Claim 7, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches wherein the support assembly is configured to be selectively vertically removable from and connectable with said track assembly (fig. 2 of Vincent).
Regarding Claim 8, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches wherein the support assembly includes a seat, a console, or a rack (12, fig. 1 of Vincent).
Regarding Claim 9, the combination of Vincent and Djelassi teaches all of the limitations of Claim 1 and further teaches: a second electrical contact configured for selective electrical connection with a second track of the track assembly; and a first sensor and a second sensor; wherein the electrical contact is configured for selective electrical connection with a first track of the track assembly; the connection system is not fully disengaged until either of the electrical contact and the second electrical contact are disconnected from the first track and the second track, respectively; the first sensor is configured to detect a position of the electrical contact; and the second sensor is configured to detect a position of the second electrical contact (refer to figs. 2 and 3 and [0039]-[0043] of Vincent).
Regarding Claim 10, the combination of Vincent and Djelassi teaches all of the limitations of Claim 9 and further teaches wherein the first track includes a first inner track, a first outer track, and a first conductor disposed at least partially in a wall of the first outer track; the second track includes a second inner track, a second outer track, and a second conductor disposed at least partially in a wall of the second outer track; the electrical contact is configured for selective electrical connection with the first conductor; and the second electrical contact is configured for selective electrical connection with the second conductor (refer to figs 1-3 of Vincent).
Regarding Claim 11, the combination of Vincent and Djelassi teaches all of the limitations of Claim 10 and further teaches wherein the electrical contact is configured for selective electrical connection with the second conductor; and the second electrical contact is configured for selective electrical connection with the first conductor  (refer to figs 1-3 of Vincent).
Regarding Claim 17, the combination of Vincent and Djelassi teaches all of the limitations of Claim 12 and further teaches wherein the support assembly includes an additional ECU (73, fig. 3 of Vincent), a support member (33, fig. 2 of Vincent) connected to the track assembly, and a seat (12, figs. 1 and 3 of Vincent) connected to move with the support member. 
Regarding Claim 18, the combination of Vincent and Djelassi teaches all of the limitations of Claim 17 and further teaches including a switch connected to the additional ECU and configured to receive user input (refer to [0046], [0054], and [0056]).
Regarding Claim 19, the combination of Vincent and Djelassi teaches all of the limitations of Claim 11 and further teaches including a blocker; wherein the ECU is configured to control the blocker to restrict disconnection of the support assembly from the track assembly when the ECU is in the first mode (refer to [0039]-[0040] of Djelassi).
Regarding Claim 20, the combination of Vincent and Djelassi teaches all of the limitations of Claim 19 and further teaches including an occupancy sensor connected to the blocker; wherein the blocker is configured to restrict disconnection of the support assembly from the track assembly when the ECU determines that the support assembly is occupied via the occupancy sensor (refer to [0043]-[0046] 0f Vincent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
11 July 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836